Your election 
to the presidency of the General Assembly, Sir, is a tribute to you and to 
your country, friendly Bulgaria, which has risen to the challenges of the 
times with a combination of determination and wisdom. Your qualities as a 
statesman, which you have amply demonstrated, and your skills as a seasoned 
diplomat are solid assets which ensure the success of our work. I wish to 
congratulate you most warmly on your election to this post and to assure you 
of our complete support and cooperation. 
I also wish to pay tribute to your predecessor, Mr. Samir Shihabi, 
Ambassador of the sisterly Kingdom of Saudi Arabia, who guided the forty-sixth 
session of our Assembly with a competence, distinction, and effectiveness that 
I wish to emphasize today with pride. Another source of legitimate pride for 
us is the work accomplished by the Secretary-General of our Organization, 
Mr. Boutros Boutros-Ghali. 
Only a few months have gone by since he began his term of office, and 
already the record is impressive. There can be no doubt that 
Mr. Boutros-Ghali has brought to the United Nations a spirit of initiative, 
determination, and lucid leadership which it needs so much to face the 
challenges posed by the fast pace of history at this century's end. The 
Agenda for Peace, his first annual report, along with his major statements and 
his remarks before the Earth Summit in Rio de Janeiro and at the Jakarta 
summit of non-aligned countries, bespeak his vision and courage, which command 
our full support and esteem. 
I cannot fail to reiterate here our congratulations to all the new 
Members of the United Nations and to welcome them to this forum. 
Bearing as it does so much hope and promise, the end of the cold war and 
of the bipolar division of the world has not yet realized any of the hopes it 
has given rise to with regard to the promotion of peace and international 
cooperation. The spectre of war, the horror of famine and privation, the 
trampling of human dignity, and the denial of the right of peoples to 
self-determination still constitute the realities of the plight of many 
peoples. 
In fact, the so-called world order remains a concept without substance 
for the overwhelming majority of mankind, whose economic and social situation 
is steadily deteriorating and who also have reason to fear that this new order 
is being established outside the bounds of the basic principles of the United 
Nations charter and without meeting the need to democratize international 
relations. 
It is time to embark upon a genuine dialogue in order to shape the 
international relations of the future. This is a vital task of the United 
 
Nations, and the Organization's current prestige makes us believe that the 
time is ripe to embark upon such an enterprise. Never before has the United 
Nations seen so many hopes crystallized around it; never has it undertaken so 
many initiatives or put so many plans on the drawing board. Whether the 
United Nations initiatives and plans are met by acceptance and praise as is 
often the case, or criticized, as sometimes happens, it is a fact that this more 
assertive presence of the United Nations is one of the most positive results 
of the major changes that have taken place on the international arena in 
recent years. 
The Security Council summit held last January, the proposals submitted by 
the Secretary-General, the debates in the Economic and Social Council last 
July on the role of the United Nations system in the strengthening of 
international cooperation for development, and the results of the 10th summit 
of the Non-Aligned Movement held at the beginning of this month in Jakarta are 
all contributions to the joint thinking and action aimed at strengthening the 
United Nations and promoting its effectiveness. 
It is hoped that this session of the General Assembly will be a new 
starting-point for the United Nations that will place it resolutely on the 
path of greater democratization and enhance its effectiveness in promoting 
peace, cooperation and development. This is exactly what has been called for 
in the Jakarta Message, which was presented right here by the current 
President of the Non-Aligned Movement, His Excellency President Suharto of 
Indonesia. 
The Movement of Non-Aligned Countries has more than ever a positive role 
to play in the establishment, through dialogue and the harmonization of views, 
of a just, well-balanced world order which ensures international peace and 

security, the right to development, and the promotion of more equitable 
economic relations. The United Nations constitutes a natural and privileged 
space for the action of the Non-Aligned, who intend in this way to participate 
fully in the current process of restructuring and strengthening the United 
Nations. In this respect, restructuring initiatives should first of all aim 
at achieving a correct balance of prerogatives between the General Assembly 
and the Security Council. This undertaking should also meet the need to allow 
access to the Council for all major cultural, political and geographic 
groupings. 
Algeria, which, since its independence, has undergone major 
transformations in all areas and which has taken significant steps towards 
progress and development, today faces a crisis which we do not underestimate 
and whose seriousness we in no way conceal. This crisis threatens the 
achievements made by our people through effort and sacrifice over three long 
decades. While analyzing without any self-indulgence the causes of this 
crisis, and while in no way trying to deny our own mistakes or the 
responsibilities of the State in this situation, we affirm confidently and 
with determination that our people has the means, capacity and will to 
overcome this crisis and to embark again on global development and the 
building of a society based on social justice and real democracy. This is the 
substance of the message behind the program of government approved recently by 
the High Committee of State. 
This responsible posture in the face of those challenges permits us to 
recall as well the external constraints that have worsened the difficulties we 
face. This means that we expect our partners to cooperate readily in order to 
reduce the negative impact of an unfavorable external environment, or at least 
that they not hamper the efforts of our people. 

Algeria pursues a non-aligned policy aimed at promoting stability, peace, 
justice and cooperation in the region to which it belongs and in the world at 
large. In the Mediterranean, Algeria works for a new era of solidarity that 
responds to the aspirations of the peoples on both coasts of this great shared 
interior sea. Mechanisms for regular consultation and dialogue have been set 
up in order to promote the establishment of a comprehensive framework for 
peace, security, good-neighbourliness, solidarity and mutually advantageous 
cooperation. 
The united Maghreb process which is rallying the energies of the member 
countries of the Arab Maghreb Union and which constitutes a fundamental 
aspiration of their peoples cannot but contribute to serving the cause of 
peace, relations of good-neighbourliness and cooperation between its different 
members and in the Mediterranean basin, the Arab world, and Africa. 

There are two issues that are of special importance to my country. 
Participation by the international community is required in dealing with 
both. For the first of these, we wholeheartedly call for a peaceful solution, 
in consonance with international legality, to the situation of tension that 
exists between Libya and the major Western Powers. It is a situation that 
stands in the way of the building of the Arab Maghreb and threatens the 
stability of the whole region. The international community should respond to 
the flexibility that characterizes the Libyan posture and to the initiatives 
and proposals that have been put forth. 
On the other hand, the delays in the implementing the United Nations 
settlement plan for the organization of a self-determination referendum for 
the people of the Western Sahara continue to be the source of grave concern 
for us and for the international community as a whole. Algeria hopes that the 
two parties to the conflict will refrain from any action that could hamper or 
delay the implementation of the peace plan prepared jointly by the United 
Nations and the Organization of African Unity with the full agreement of both 
parties. Algeria also hopes that the international community, through the 
United Nations and its Secretary-General, will redouble its efforts to 
implement the plan in order to reach the desired solution. 
Of late, there have been positive developments in the disarmament issue. 
However, we look forward to a great deal of additional effort on the part of 
the nuclear States, which, we must state not the major Powers alone. In this 
context, we note with satisfaction the conclusion of negotiations on the issue 
of a chemical weapons Convention in Geneva. However, this development will 
have limited effects so long as it is not accompanied by concrete measures in 
the field of nuclear disarmament, especially in a region as sensitive as the 
Middle East, where a real nuclear threat persists. 
 
Only if earnest efforts are made in this direction and significant 
progress is achieved will that Convention - the conclusion of which is an 
accomplishment that we commend - respond to the concerns and expectations of 
all the parties concerned. Only then will it be possible to implement the 
Convention on a just non-discriminatory basis will and, thereby, ensure the 
universal acceptance necessary to this undertaking of genuine disarmament. 
These were the observations and legitimate concerns expressed by the Arab 
countries through a resolution adopted a few days ago, which they expect the 
international community to take into account. 
In spite of the significant progress achieved in the field of 
disarmament, it remains true that to address the issue of security in a manner 
that focuses on one specific region and shows concern for the security of the 
few without taking into account the interests and concerns of the many is to 
fall short of the objectives and ideals enshrined in the United Nations 
Charter. That is why the Non-Aligned Movement has just reaffirmed the 
unshakeable conviction of all its members that there is no peace or security 
other than peace and security for all, and that in order for peace and 
security to be lasting they must be addressed in all their dimensions and not 
only in the military aspects. In an increasingly interdependent world, peace 
and security should not be dissociated from their corollaries, namely economic 
development and the upholding of human rights. 
While we express satisfaction at the progress achieved in the settlement 
of certain regional disputes, we note with concern the emergence of new crises 
in the wake of the cold war, at a time when many of the old crises and issues 
continue to await just and lasting solutions. Cambodia has embarked upon a 
process of peaceful settlement thanks to the will of the Cambodian people to 
 
build for themselves a future of peace and harmony, to the determination of 
the international community and the efforts of the United Nations which now 
supervises the implementation of a peace plan with the participation of 
Algeria. 
The inter-community talks on Cyprus, under the auspices of the 
Secretary-General of the United Nations, have reached a crucial stage. We 
hope that the remaining differences will be ironed out during the next round 
of talks, in a context of respect for the sovereignty, unity, territorial 
integrity, and the non-aligned nature of the island. 
The recent news that has reached us from South Africa revives hope that 
there will be a resumption of the process that began with the release of 
Nelson Mandela, President of the African National Congress and was endangered 
in recent months by the return of violence encouraged by the complacent 
attitude of the Government. While we welcome such positive developments and 
the encouraging prospects that pave the road toward the desired solution, we 
must stress that the experience of recent months makes it necessary to closely 
monitor developments in South Africa with a great deal of watchfulness and to 
lend full support to our brethren in that country. 
The horrific plight of the Somali people is a glaring example of the 
deteriorating situation in many parts of Africa, a continent that has been 
increasingly marginalized and whose role has been greatly diminished. It is 
essential to learn a lesson from this tragedy, which underscores the need for 
urgent humanitarian assistance for the Somali people side by side with the 
intensification of United Nations efforts to reach a political settlement to 
this crisis. 

The question of Palestine continues to be the crux of the Middle East 
conflict. Given our firm commitment to Palestine's freedom of choice, has 
accepted the option chosen by the Palestinian leadership that has made it 
possible to negotiate with a view to reaching a solution to the Middle East 
crisis. We in Algeria remain convinced that the success of the negotiations, 
begun within the framework of the process initiated in Madrid, depends on 
readiness by Israel to comply with international legality, especially in 
regard to the following: 
First, United Nations resolutions must be adhered to and implemented. 
Secondly, the operations of settlement in the occupied Arab territories must 
be halted and existing Israeli settlements must be dismantled. Thirdly, the 
continuity of the different stages of the peace process must be guaranteed 
until a comprehensive solution is found that would guarantee to the 
Palestinian people the exercise of its full national rights, including its 
right to self-determination and to the establishment of its own State on its 
territory with Al-Quds as its capital. 
My country is convinced that participation by the United Nations in every 
stage of this peace process in the Middle East can contribute to the 
attainment of the objective that would guarantee a just comprehensive peace in 
the region. 
 
We emphasize once again that the Palestinian problem and the Middle East 
conflict are one and the same thing. They are indivisible. Consequently, the 
solution which must be found cannot be partial or limited to certain parties 
involved in the conflict. In other words, and peace can be established in the 
region only if it is peace for all the parties concerned, including the 
Palestinians. 
Algeria wishes to reaffirm here its commitment to the independence, 
sovereignty and territorial integrity of Lebanon within its internationally 
recognized borders. 
It condemns the continued Israeli occupation of part of southern Lebanon 
as well as Israel's repeated attacks against Lebanon's territory and its 
people. We demand the total and unconditional withdrawal of the Israeli army 
from southern Lebanon in accordance with Security Council resolution 
425 (1978). 
We also reaffirm the need to preserve Iraq's unity and territorial 
integrity. It must be clear to all that any negative development in this 
respect will create grave problems for all the countries of the region. It is 
our hope that respect for international legality will lead to reconciliation 
between the States of that region which continues to suffer the horrific 
consequences of the devastating war that followed Iraq's invasion of Kuwait. 
In the same region, there has been another development whose gravity 
cannot be underestimated. It is Iran's illegal occupation of the island of 
Abu Mousa thus reneging on its commitments and agreements concluded with the 
United Arab Emirates. We support the demand of the Government of the United 
Arab Emirates that the unilateral measures taken by Iran be nullified and that 
a solution to the problem be found through negotiation in observance of 
legality and international law. 

In the face of the terrible plight of the peoples of former Yugoslavia, 
the major imperative on which all efforts should focus is to ensure the 
immediate return of peace to all of the territory of the former Yugoslavia, 
with respect for the independence, sovereignty and territorial integrity of 
all the republics that have emerged therefrom. In this respect, the situation 
which persists in the Republic of Bosnia and Herzegovina is a source of grave 
concern because of the increasingly terrible crimes that are being committed 
there. The international community, and in particular the United Nations, 
must take every measure necessary in order to put an end to the plight of the 
entire Bosnian people and to the threats to peace and security in the region. 
One of the most disturbing aspects of the current world situation is the 
constant exacerbation of the economic situation of the developing countries 
and negative developments that continue to rock the world's economy. The 
sharp slow-down in the growth of world trade, which declined from 8 per cent 
in 1988 to barely 3 per cent in 1991, the increasing deterioration in the 
prices of raw materials at an average 15 per cent pace in real terms in 1990, 
the persistence of the foreign debt problem of the developing countries with 
the attendant acceleration of the slow-down of growth in the developed 
countries, and the magnitude of the financial needs of the former USSR and the 
countries of Central and Eastern Europe, show how great are the challenges to 
be met. 
Given the new opportunities and the new challenges to be met in this 
period of profound change, the revitalization of international cooperation for 
development and strengthening the role of the United Nations system in this 
undertaking should be the high-priority task of the day. 
 
This requires first and foremost the existence of real political will. 
Some progress has been achieved in this direction. The declaration by the 
Security Council at its summit meeting last January recognized the close 
relationship that exists between peace and development. This recognition 
should be translated into increased agreement on the need to move the economic 
and social dimension from the secondary position it now occupies to the 
forefront and to make it a principal and permanent concern of the United 
Nations. 
In fact, at a time when a great deal of thinking is taking place on the 
concept and the instruments of preventive diplomacy, the success of renewed 
growth and development in the countries of the South affect the credibility 
and the effectiveness of any attempt to strengthen the role of the United 
Nations in the areas of international peace and security. 
The results of the Eighth United Nations Conference on Trade and 
Development (UNCTAD) held at Cartagena in February of 1992, the results of the 
United Nations Conference on Environment and Development held at Rio de 
Janeiro last June, and the General Assembly's adoption of a new United Nations 
agreement for the development of Africa in the 1990s, all constitute new 
milestones in our awareness of international interdependence and the need for 
renewed international cooperation. 
One of the basic objectives that we must strive to attain in this 
particularly difficult situation in the third world is the need to ensure a 
bigger share in world trade for the developing countries, the formulation of a 
comprehensive strategy that addresses the issue of indebtedness and the 
reactivation of the flow of funds and investments from the developed to the 

developing countries. In general, the creation of favourable external 
conditions is a vital requirement in the case of the developing countries 
which are trying to carry out wide-ranging fundamental reforms at a very high 
social and political cost. This is a basic requirement on which the United 
Nations system should mobilize the international community. 
The implementation of "Agenda 21" and the commitments that arise 
therefrom, especially with regard to financial support and transfer of 
technology, represent a major test both of the political will of the developed 
countries and of the capacity of our Organization, through the Commission on 
Sustainable Development, to ensure the implementation, follow-up and 
coordination of a programme which aims at bringing about real and creative 
changes in the concept of development and international cooperation. 
There are new and vast horizons before the United Nations. Those 
horizons give the work of this session of the Assembly particular importance 
and substance. The international community must seize the opportunity to 
develop at this world forum an integrated approach to the promotion of peace, 
security, and stability in economic and social development and international 
cooperation. In so doing, it would contribute to the optimum utilization of 
our Organization's great potential. 